Per Curiam.

The defendant was indicted and brought to trial before a jury under an indictment alleging, in the first count, that he killed another while in the perpetration of robbery, and, in the second count, that said killing was of deliber*119ate and premeditated malice. The jury found him guilty under both counts and did not recommend mercy. Defendant’s motion for a new trial having been overruled, he perfected his appeal to the Court of Appeals, which affirmed the judgment of the trial court.
The cause is before this court as an appeal as of right and pursuant to the allowance of defendant’s motion for leave to appeal.
The evidence establishing defendant’s guilt of first degree murder was overwhelming, and in our opinion no errors, singularly or cumulatively, occurred during the trial of sufficient gravity to justify a reversal of the judgments below.
It follows that the judgment of the Court of Appeals must be affirmed.

Judgment affirmed.

Weygandt, C. J., Zimmerman, Taet, Matthias and Herbert, JJ., concur.'
Bell and Peck, JJ., dissent.